Citation Nr: 1519652	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO. 13-07 675	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 20 percent for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2011, July 2011, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the RO granted entitlement to service connection for a back disability and assigned an initial 20 percent rating, effective December 14, 2009.  In June 2011, the RO denied entitlement to service connection for a neck disability.  In July 2011, the RO granted entitlement to service connection for a right shoulder disability and assigned an initial 10 percent rating, also effective December 14, 2009.  The Veteran submitted a notice of disagreement (NOD) in August 2011, indicating his intent to appeal the denial of service connection for a neck disability and the initial ratings for his back and right shoulder disabilities.  

In his NOD, the Veteran noted his intent to seek entitlement to TDIU, which the RO denied in July 2014.  The Veteran did not file a NOD regarding this decision.  However, this issue was included in his appeal of the initial ratings for his back and right shoulder disabilities, as the appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a neck disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has complete loss of shoulder motion during flare-ups with no impairment of the clavicle, scapula, or humerus or actual ankylosis of the scapulohumeral articulation.

2.  The Veteran retains more than 30 degrees of forward flexion of the thoracolumbar spine, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, and pain, and there is no evidence a physician has prescribed bed rest and treatment for incapacitating episodes at any time during the appeal period.


CONCLUSION OF LAW

1.  The criteria for a rating of 40 percent for a right shoulder disability have been met since the effective date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-03 (2014).

2.  The criteria for a rating in excess of 20 percent for a back disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-43 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has provided adequate notice regarding the issues finally adjudicated by this decision, as they arise from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied the duty to assist regarding these issues.  The RO assisted the Veteran in substantiating his claims by scheduling him for multiple VA examinations and by obtaining his service treatment records.  The Veteran has elected not to have a hearing regarding his claims and has not identified any private medical records that would substantiate his claim.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

General Rating Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Entitlement to a Higher Initial Rating for a Right Shoulder Disability

Disabilities of the shoulder are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  The Veteran is right-hand dominant, as indicated in VA examination reports, so the right shoulder is his major side.  See 38 C.F.R. § 4.69.

Diagnostic Code 5203 provides disability ratings for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for dislocation the clavicle or scapula.  Id.  A 20 percent rating is also warranted for nonunion of the clavicle or scapula with loose movement.  Id.  A 10 percent rating is warranted for nonunion of the clavicle or scapula without lose movement.  Id.  A 10 percent rating is also warranted for malunion of the clavicle or scapula.  Id.

Although July 2011 and July 2014 VA examiners both noted deformity of the Veteran's right distal clavicle, neither examiner found evidence of impairment of the clavicle or scapula in the form of dislocation, nonunion, or malunion.  It was specifically found that there was no history of dislocation and no history of pertinent impairment.  There is also no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  The Veteran was found to retain significant motion.  Therefore, the Veteran's right shoulder disability is most appropriately rated based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation of motion of the major arm warrants a 20 percent rating for limitation at the shoulder level (i.e., flexion or forward elevation, or abduction or sideways elevation, to 90 degrees).  A 30 percent rating will be assigned for limitation to midway between the side and shoulder level.  A 40 percent rating will be assigned for limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201; see also 38 C.F.R. § 4.71, Plate I (showing normal ranges of motion of the shoulder and arm).

A July 2011 VA examination revealed the Veteran had 180 degrees of flexion and abduction in his right shoulder, with evidence of painful motion at 175 degrees of flexion.  There was no additional range of motion loss on repetitive use testing. Thus, the Veteran's range of motion far exceeded the minimum compensable degree of limitation of motion of the shoulder at the time of the examination, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner noted flare-ups precipitated by physical activity, which prevented the Veteran from lifting heavy objects and were occasionally manifested by locking in his shoulder.  

A July 2014 VA examiner determined the Veteran retained 160 degrees of flexion and abduction in his right shoulder.  Objective evidence of painful motion was noted at 160 degrees in both directions.  The examiner indicated there was functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner also noted functional loss during flare-ups or with repeated use over time; however, she wrote that she was unable to provide an estimate of the additional range of motion loss without resorting to speculation.  Her inability was based on the fact that the Veteran reported that the additional limitation of motion varied during flare-ups.  There were no findings as to whether locking continued to occur.

The Veteran's reports of locking during flare-ups indicate that he has complete loss of arm motion at times during flare-ups.  Although this complaint may not have been repeated on the 2014 examination, it is not clear whether the Veteran was asked about this symptom.  He apparently reported varying limitation during flare-ups, but the examiner did not obtain any elaboration on these reports.

Given the Veteran's competent and credible reports, and resolving reasonable doubt in the Veteran's favor, a 40 percent rating is warranted based on the maximum rating for limitation of motion during flare-ups.  A higher rating based on ankylosis is not warranted.  Functional factors are not for consideration where the maximum rating for limitation of motion has been awarded and a higher rating requires ankylosis.  Johnston.

Entitlement to a Higher Initial Rating in for a Back Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is granted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The RO assigned an initial rating of 20 percent to the Veteran's back disability based on an October 2010 VA examination which revealed the forward flexion of his thoracolumbar spine was limited to 45 degrees without evidence of additional range of motion loss due to weakened movement, excess fatigability, incoordination, and pain after repetitive use testing.  The examination report does not include information regarding the effect of flare-ups.  

The July 2014 VA examination revealed the Veteran had 85 degrees forward flexion of the thoracolumbar spine without evidence of additional range of motion loss due to weakened movement, excess fatigability, incoordination, and pain after repetitive use testing.  The Veteran did not report additional range of motion loss of the thoracolumbar spine during flare-ups; although he did indicate that flare-ups generally affected his ability to walk.  He is in receipt of 20 percent ratings for sciatic nerve impingement on each side.  Those ratings contemplate moderate incomplete paralysis.  

The evidence establishes the Veteran retains far more than 30 degrees forward flexion of the thoracolumbar spine, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The July 2014 examiner found that functional impairment consisted of the documented less movement than normal and pain on movement (which reportedly occurred at 85 degrees of forward flexion).  There is no evidence of ankylosis, inasmuch as the Veteran retains significant motion.  Therefore, his back disability is properly rated as 20 percent disabling using the General Rating Formula for Diseases and Injuries of the Spine.

Intervertebral disc syndrome (preoperatively or postoperatively) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based if it results in a higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes establishes a 10 percent rating for such episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note one of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

While the July 2014 examination report indicates the Veteran experiences flare-ups that limit his ability to walk, there is no evidence a physician has prescribed bed rest and treatment for incapacitating episodes at any time during the appeal period.  See id.  

Additional ratings based on neurologic impairment are not warranted inasmuch as all neurologic findings on examination were normal and no additional neurologic impairment was found.

Therefore, the Veteran's lower back disability cannot be rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and the 20 percent rating assigned using the General Rating Formula for Diseases and Injuries of the Spine is appropriate.  

Extra-schedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The schedular evaluation in this case is not inadequate.  The Veteran's back and right shoulder disabilities have not resulted in any symptoms that are not contemplated by the rating criteria.  Both disabilities result in somewhat limited and painful motion.  These symptoms form the basis of the rating criteria for the disabilities at issue.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to an initial rating 40 percent for a right shoulder disability, effective from the date of service connection, is granted.

Entitlement to an initial rating in excess of 20 percent for a lower back disability is denied.


REMAND

VA examiners in October 2010 and April 2011 determined the Veteran has neck pain due to degenerative changes of the cervical spine.  However, neither examiner provided a nexus opinion regarding the diagnosis, despite the Veteran's statements that this condition was caused by an in-service injury.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the October 2010 and April 2011 examination reports do not contain the information necessary to adjudicate the Veteran's claim of entitlement to service connection for a neck disability, it is incumbent upon the Board to return to the issue to the AOJ for a new examination.  See 38 C.F.R. § 4.2; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return inadequate examination report).

Furthermore, the Veteran has not been provided an examination to determine whether his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The Board may not deny TDIU without obtaining an expert opinion regarding the effect the claimant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain any relevant VA treatment records.

3.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him. The examiner should provide reasons for the opinion.

If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

4.  Schedule the Veteran for an examination to determine whether his diagnosed cervical spine arthritis was at least as likely as not incurred in service or was otherwise caused by an in-service injury.

The examiner must be advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner must also consider that the mere absence of documented treatment for pain cannot be the sole basis for concluding the Veteran has not continuously experienced the reported symptoms.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


